Citation Nr: 1213807	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This case comes to the Board on appeal from a June 2005 rating decision of the RO in Waco, Texas.  The Veteran testified before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of the hearing is of record.

In a February 2010 decision, the Board reopened the previously denied claims for service connection for a right knee disability and a low back disability, and remanded these claims for additional development.  In February 2012, these claims were again remanded by the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

In February 2010, the Board remanded the Veteran's claims for an opinion as to whether the Veteran's right knee and low back disorders were related to his active duty service.  The examiner was asked to comment on the April 2005 and November 2007 statements from a private physician who opined that the Veteran's low back and right knee disorders were related to active duty service.  The examiner was also asked to comment on a September 2005 note from a doctor of osteopathology who opined that the Veteran's multiple musculoskeletal injuries in service accelerated the degenerative changes in his knee and spine.

Pursuant to the Board's February 2010 remand, the Veteran was afforded a VA joints examination in March 2010 at which time the examiner diagnosed lumbar spine degenerative disk disease and degenerative joint disease with intermittent radicular symptoms and right knee degenerative joint disease.  The examiner opined that the Veteran's right knee and low back disorders were not related to his service.  However, as requested in the February 2010 remand, the examiner failed to comment on the opinions provided by the private professionals or provide his or her bases for agreeing or disagreeing with those opinions.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand for an etiological opinion and rationale, is necessary to comply with the February 2010 remand instructions.  The examiner on remand should specifically reconcile the opinion with the April 2005, September 2005, and November 2007 private opinions and any other opinions of record.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in November 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since November 2010.

2.  Arrange for the VA examiner who provided the March 2010 opinions to review the Veteran's entire claims folder including private treatment records.  The review should be indicated in the report.  If that examiner is not available, please forward the request to another examiner.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner is again requested to comment on the all opinions of record, including the April 2005, September 2005, and November 2007 private opinions, and provide his or her bases for agreeing or disagreeing with those opinions.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

With regard to each diagnosed right knee and low back disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee and low back disorders are related to active duty service.  The examiner must consider the Veteran's statements and October 2009 Board testimony regarding the incurrence of right knee and low back disorders, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


